Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/14/2020, 12/02/2021, 04/08/2022, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US PGPub 2013/0088202).
As to Claim 1, Kamata teaches a battery management device (Figure 1, item 2 “Battery ECU”), comprising: 
a balancing circuit unit (Figure 1, item “cell balance control circuit”) including: 
a substrate (¶29 teaches “substrate temperature” this implies that there must be a substrate); 
a plurality of balancing resistors mounted to the substrate, the plurality of balancing resistors being configured to be electrically connected to a plurality of battery cells, respectively (Figure 1, item R1-R12; ¶18);
a plurality of balancing paths configured to electrically connect the plurality of battery cells to the plurality of balancing resistors, respectively (Figure 1, item T1-T12; ¶¶18-22); and 
a plurality of balancing switches for electrically connecting or disconnecting the plurality of balancing paths (Figure 1, item T1-T12; ¶¶18-22; the purposes of the switches is to adjust pathways.  When a switch is in the off position then that particular pathway is disconnected (¶25 and claim 2)); and 
a processor (Figure 1, item M) configured to: 
determine a balancing target battery cell among the plurality of battery cells on the basis of a state of charge (SOC) of each of the plurality of battery cells, compare a substrate temperature of the substrate to which a balancing target resistor, among the plurality of balancing resistors (¶¶17, 20, 22, and 29-30), electrically connected to the balancing target battery cell is mounted with a reference temperature (¶30), select a balancing target switch among the plurality of balancing switches for electrically connecting (¶33)or disconnecting a balancing path that electrically connects the balancing target battery cell to the balancing target resistor on the basis of the comparison result (¶¶36-40), and 
control an operation state of the selected balancing target switch to adjust a balancing current flowing through the balancing target resistor electrically connected to the balancing target battery cell, so that the substrate temperature is maintained equal to or lower than the reference temperature (¶¶37-44).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Kamata is silent with regards to the state of charge, the selection of a specific resistor, and target battery cell; however, Examiner asserts that determination of “overcharging”(¶32),  the use of the duty cycles as well as the grouped switches (¶38) implicitly performs the set forth limitations. In the set forth claim limitations, temperature is the key data point in which the balancing is done (“reference temperature”).  Similarly, Kamata measure the temperature to determine the proper duty ratio such that the batteries are not an overcharge state (¶¶34-36).  For these reasons, Examiner asserts that the claimed invention as drafted is obvious in light of  Kamata.  

As to Claim 2, Kamata teaches wherein when the balancing target battery cell is determined, the processor compares the substrate temperature with the reference temperature, and when the comparison result shows that the substrate temperature is lower than the reference temperature, the processor controls the operation state of the balancing target switch such that the balancing current is maximized (¶36).

As to Claim 3, Kamata  teaches wherein the processor controls the operation state of the balancing target switch such that a duty cycle of the balancing target switch is maximized (¶34).

As to Claim 9,  Kamata  teaches comprising the battery management device according to claim 1 (Figure 1, item C1-C12).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US PGPub 2013/0088202) in view of Muramoto et al. (US PGPub 2014/0055896).
As to Claim 10, Kamata is silent as to a vehicle, comprising the battery management device according to claim 1.
Muramoto teaches comprising the battery management device according to claim 1 (¶3).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these two teachings.  Kamata teaches the need to determine battery efficiency as to avoid over-charging and the incorporation of such systems in a vehicle are well known in the art as set forth in Muramoto. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein when the balancing target battery cell is determined, the processor compares the substrate temperature with the reference temperature, and when the comparison result shows that the substrate temperature is identical to the reference temperature, the processor controls the operation state of the balancing target switch such that a power consumption of the balancing target resistor electrically connected to the balancing target battery cell is equal to a heat transfer amount transferred from the substrate to the outside” as set forth in claim 4 and in combination with remaining dependent claim 5.

The prior art does not teach or suggest “wherein when the balancing target battery cell is determined, the processor compares the substrate temperature with the reference temperature, and when the comparison result shows that the substrate temperature is greater than the reference temperature, the processor controls the operation state of the balancing target switch such that a power consumption of the balancing target resistor electrically connected to the balancing target battery cell is lower than a heat transfer amount transferred from the substrate to the outside” as set forth in claim 6 in combination with the remaining dependent claims 7-8.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852